 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) andSection2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All tire-changers of the Employer employed at the Greyhound garage locatedatWest Lafayette and 15th Street, Detroit, Michigan, excluding officeand plant clerical employees, professional employees, all other em-ployees, and supervisors as defined in the Act.5.For the reasons here set out we find no merit in the exceptionsand we adopt the Regional Director's recommendations that the chal-lenge be sustained and the Petitioner certified.Inasmuch as no issueis raised concerning the recommended finding that Emmons is in chargeof the Detroit operation in the absence of his superior, whospends most of his time at another location, no useful purpose wouldbe served by ordering a hearing.On these admitted facts we find thatEmmons is a supervisor because he responsibly directs other_ em=ployees within the meaning of Section 2 (11) of the Act.Accordingly, we sustain the challenge to Emmon's ballot,' and asthe majority of the ballots were cast in favor of the Petitioner, weshall certify it as the representative of the employees in the appropriateunit.[The Board certified International Union, United Automobile,Aircraft & Agricultural Implement Workers of America (UAW,AFL-CIO), as the designated collective-bargaining representative ofthe employees of the Employer in the unit herein found appropriate.]IMembers Rodgers and Bean disagree with this conclusion on the groundthat theEmployer's exceptions as a whole do raise a factual issue as to the supervisory characterof Emmons,and accordingly they would order a hearing on that question.Dornback Furnace & Foundry CompanyandInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America,AFL-CIO,Petitioner.Case No. 8-RC-9500.February 7,1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn September 9, 1955, pursuant to a Decision and Direction ofElection' issued herein by the Board,an election was conducted in'Not reported in printed volumes of Board Decisions and Orders.115 NLRB No. 56. -DORNBACK FURNACE & FOUNDRY COMPANY351the unit therein found appropriate under the direction and super-vision of the Regional Director of the Eighth Region.Followingthe election, the Regional Director issued and served on the partiesa tally of ballots, which shows that of approximately 81 eligible voters,36 ballots were cast for the Petitioner, 24 for Furnace Workers Asso-ciation (Independent), herein called the Intervenor, and 1 againstboth participating organizations.Nine ballots were challenged andtwo were void. The challenges were not sufficient in number to affectthe results of the election.On September 15, 1955, the Intervenor filed timely objections toconduct which it alleged affected the results of the election.After aninvestigation, the Regional Director issued a report on objections inon October 26, 1955, the Employer and the Intervenor filed exceptionsto the Regional Director's report.Because the Regional Directorviewed the exceptions as advancing additional grounds for objections,he issued a supplemental report on objections on October 31, 1955,in which he made further findings and recommendations 2 No excep-tions have been filed to the Regional Director's supplemental report.The Board has reviewed the objections to the election, the RegionalDirector's report, the Employer's and the Intervenor's exceptionsthereto, and the Regional Director's supplemental report.Upon theentire record in this case, the Board finds as follows:A critical objection a involves the validity of two ballots which theBoard agent refused to count on the ground that both are void. TheEmployer contends that each should be counted at least as valid votescast in computing the total by which a majority is determined. TheIntervenor urges that the first ballot, containing an identifying nameacross its face together with numerical figures across the three boxes,should be counted in the total votes cast, and that the second ballot,containing an "X" in the Intervenor's box, several diagonal lines inthe Petitioner's box, and semicircular markings in the "neither" box,should be counted as a vote for the Intervenor 4 Ballots marked inthemanner described above clearly are invalid under establishedBoard policy.'We, therefore, adopt the Regional Director's recom-s The Regional Director,although finding that the additional objections-were untimelyfiled,nevertheless considered the allegations therein on the merits' because they'related tothe conduct of a Board agent, a procedural determination which'we deem proper underthe circumstances.8 If, as asserted by the Intervenor,the 2 ballots held void'should have been counted asvalid ballots,the 9 challenged ballots would then be sufficient to affect the results of theelection. -However, as set forth herein, we find that these ballots were properly ruled voidand not counted.-4While thus contending, that 1 of the 2 disputed ballots reveals a clear intent by thevoter to vote for the Intervenor, no claim is made that-the other ballot properly shouldbe considered as indicating any specific choice.-6 SeeGerber PlasticCo.,110 NLRB 269,at 270; andLaconia Malleable Iron Company,Inc.,95 NLRB 161, at 162. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDmendation and find that both ballots are void and should not becounted in any manner in computing the results of the election.Another objection is based upon the fact that the Petitioner chal-lenged the ballots of nine voters on the ground that they are super-visors.The Intervenor contends in its exceptions that the challengeswere improper, disputing the alleged supervisory status of these in-dividuals.Upon investigation, the Regional Director found thatthese challenges were proper for the reasons asserted.We agree withhis recommendation, however, that there is no necessity for making afinal determination concerning these challenges as the number ofchallenged ballots is insufficient to affect the results of the election.We, therefore, overrule this objection.The Intervenor also objected on the ground that the positions on theballot of the three ballot choices were not rotated, allegedly resultingin certain illiterate voters casting their ballots in favor of the Peti-tioner, without knowledge that they were voting for that organization.The Regional Director recommended that this objection be overruledbecause it is established Board practice that individual choices havethe same position on all ballots.He also reported that no party ob-jected to this practice at the preelection conference held for settlingdetails of the election, and that any illiterate voters who participatedcould have requested the Board agent conducting the election to ex-plain the ballots.The Intervenor urges in its exceptions that theBoard should reconsider its current practice of not varying the posi-tions of ballot choices, and should permit rotation in accord with thelaw of Ohio where this election was held.We agree with the RegionalDirector that there is no merit to this objection.We believe that theBoard's uniform practice of not permitting rotation utilized in Boardelections throughout the various State and territorial jurisdictions,irrespective of differing local election statutes, has resulted in lessconfusion to voters than the method suggested by the Intervenorwould entail.As we have indicated heretofore, the Board is notrequired to adhere to voting procedures followed in local politicalelections 6The Intervenor asserts that at least one eligible employee was deniedthe right to vote at the Employer's 103d Street plant because he waslate in arriving at the polls, and that this fact was called to the atten-tion of the Board agent prior to the beginning of the voting period atthe 45th Street plant.The Regional Director recommended that thisobjection be overruled because no sufficientreasonwas given why theemployee did not cast his ballot during the scheduled period, and thereis no evidence that any eligible employee who appeared at the pollsduring the voting period was prevented from voting, or that any em-ployee presented himself to vote even beyond the scheduled periods0Rockwell Valves, Inc.,111 NLRB 242. DORNBACK FURNACE & FOUNDRY COMPANY353and prior to the departure of the election officials from the polls.Neither the Intervenor nor the Employer disputes the factual findingsof the Regional Director in any material respect, the Intervenorassert-ing that the employee involved remained at his work during the votingperiod under an apparent mistaken impression that he would besummoned to vote by a signal. It is clear that this employee failed toexercise his franchise for reasons not attributable in any manner tothe Board agent. It is equally apparent that all eligible employeeswere given ample opportunity to vote, including those waiting in lineat the scheduled closing time who, nevertheless, were given a 5-minute-extension of time within which to vote. In these circumstances weadopt the Regional Director's recommendation and find no merit inthis objection.The Intervenor further contends that the Petitioner's representa-tive, by means of threats and duress, caused employees to vote for thePetitioner.The Regional Director found that several days beforethe election an employee told another, with an accompanying move-ment of his hand across his throat, that if he did not vote for the Pe-titioner, the latter would "cut [his] throat and [he] would be kickedout of [his] job and ... this would happen to anyone else who did notvote for the CIO union." The Regional Director further found thatthe threat was made by a rank-and-file employee who was not shownto be acting as an agent of the Petitioner.He recommended that theobjection be overruled because the remark could not be attributed tothe Petitioner.Without controverting the foregoing factual findings,the Intervenor excepts on the ground that the employee involved rep-resented himself to be one of Petitioner's leaders, and the threatenedemployees had sufficient reason to believe that the maker in fact wasPetitioner's agent.We agree with the Regional Director that such athreat, coming from a rank-and-file employee with no evidence of anyauthority, is not enough to create an atmosphere of confusion and-fear of reprisal sufficient to constitute interference warranting thesetting aside of the election.',The Intervenoralso assertsthat a handbill, distributed by Petitionerto employees prior to the election, contained spurious and false state-ments amounting to interference.The Regional Director found thatthe handbill was legitimate campaign propaganda and not of such-character as to interfere with the freedom of choice of the voters .8We*White's UvaldeMsnes, 110 NLRB 278, at 279, and cases cited therein.s The handbill stated that the employees"can't be fooled by this phony IndependentUnion . . . working with the Company to keep a real union out like (UAW-CIO)," andthat the Board would set'an early election date and the"stalling" of the Employer andthe Intervenor "will soon be over." It also urged the workers to vote for Petitioner, to askthemselves where the Intervenor was before the Petitioner became interested in the em-ployees,who was behind the Intervenor,and whose interests"they" were out to pro-tect;the employees'or the Employer's.390609-56-vol. 115-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree with the Regional Director that the distribution of the handbillis not a sufficient ground for setting aside the election.The Board has--held that normally it will not undertake to consider the truth or falsityof official union utterances, unless the ability of the employees toevaluate such statements has been impaired by the use of campaigntrickery.'The alleged false statements generally involved a char-acterization of certain action of the Employer and the Intervenoraffecting working conditions of the very employees to whom the cam-paign propaganda was directed and who certainly were in a posi-tion to evaluate it.Accordingly, we find no merit in this objection.19'Another of the objections set forth in the Intervenor's original state-ment of objections was based upon the contention that four ineligibleemployees had been permitted to vote. The Regional Director in hisinitial report found that this objection was in the nature of a post-election challenge which the Board would not consider, and, in anyevent, factually was lacking in merit. In its exceptions, however, theIntervenor urged the additional contention that these four employeescast unchallenged ballots because of alleged improper restraint ex-erted by a Board agent upon an observer for the Intervenor. Furtherinvestigation by the Regional Director revealed that during the pre-liminary conference held for the purpose of arranging election details,the question of the eligibility of certain voters arose.After consider-able discussion which resulted in no agreement by the parties concern-ing their eligibility, the Board agent halted further discussion andadvised the parties that they were free to challenge the individualsif they attempted to vote.The Regional Director reported that theforegoing'was the "silencing of the Intervenor's observer by the Boardagent" to which the Intervenor had referred in its exceptions.TheRegional Director also found, as he did in his initial report and as towhich no exception was taken, that the names of the four individualswere added toy the eligibility list at the preelection conference with theapproval of the Employer, while Intervenor's representative was pres-ent.As their names appeared on the list and no information was giventhe Board agent at the election that would have resulted in his ques-tioning their eligibility, he had no basis for challenging their ballotssua sponte.Moreover, in an affidavit submitted to the Regional Di--rector, the Intervenor's observer makes no allegation, and there is noother evidence that the Board agent did not permit him to challengeany voters.As to these factual findings, upon which the Regional Di-rector in his supplemental report recommended that this objection like-wise be overruled, no exceptions have been filed.Accordingly, as 'no6Merck & Company,Inc.,104 NLRB891.See, also,Comfort SlipperCorporation,112NLRB 183.10 SeeGong Bell ManufacturingCo.,114NLRB 342. DORNBACK FURNACE & FOUNDRY COMPANY355reason appears for questioning the accuracy of the Regional Director'sreport, we hereby adopt it and for the reasons stated therein, overrulethis objection.In addition, the Intervenor in its exceptions presents as additionalgrounds for its objections, contentions that the Board agent refusedto assist illiterate voters, hurried the election, and that the objectionswere investigated by the same Board agent who conducted the election.With respect to the allegation concerning illiterate voters, the Re-gional Director reported that the Employer's observer said, in a writtenstatement, that she advised the Board agent that one voter could notread English,to which the agent replied that the voters understoodwhat they were doing and later said that if the voter had asked forhelp, he would have given it to him. The Regional Director furtherreported that no voters who requested instructions relating to theirballots were denied such assistance.Because of these facts, he foundno merit in this objection.Concerning the assertion that the Boardagent "hurried" the election along, the Regional Director likewisefound no evidence of improper conduct by the agent, and recommendedthat this objection be overruled.As no exceptions have been taken tothese findings and accordingly there is no basis for questioning theiraccuracy, we hereby adopt them. In these circumstances and as thereare no valid allegations of improper conduct by the Board agent beforeus, we find no merit in the Intervenor's inferential contention that theinvestigation of the objections was improperly conducted because itwas carried out by thesameBoard agent who conducted the election.11Finally, the Intervenor asserts in its exceptions that the RegionalDirector failed to consider in his report a petition, signed by a majorityof the employees after the election, repudiating the Petitioner.As-sumingarguendothe correctness of the Intervenor's assertion, thisallegation does not relate to conduct affecting the results of the elec-tion, nor to the Regional Director's report on objections.32As,we have found that the Intervenor's objections do not raise ma-terial or substantial issues affecting the conduct of the election, weoverrule them and deny the request of the Intervenor and the Em-ployer for a new election.Because the Petitioner has obtained a ma-jority of the valid votes cast, we shall certify, it as the exclusive repre-sensativeof the employees in the appropriate unit.[The Board certified International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, AFL-CIO, asthe designated collective-bargaining representative of the employeesin the unit found appropriate.]u A. D. JuilIzard and Co.,110 NLRB 2197,at 2198, footnote 1.12 J Spevak&Co., 110 NLRB 954, 956. Cf.Ray Brooks v. N. I*R. B , 348 U. S. 96